Berry, J.
(concurring). This is a case in which, at critical points in the interaction between law enforcement and the juvenile, there were flaws that rendered the patfrisk seizure of the juvenile’s backpack and the opening of the locked bank bag enclosed therein inconsistent with the constitutional protections against warrant-less search ensured by the Fourth Amendment to the United States Constitution and art. 14 of the Massachusetts Declaration of Rights.
I write separately in concurrence for two reasons. First, in my judgment, there was an unconstitutional patfrisk of the juvenile. Second, I believe it is fundamental that a warrant is what the United States and Massachusetts Constitutions speak of as the sine qua non of search and seizure protections, which should be developed in greater depth, and I write to emphasize that an inventory search is a warrantless search as to which the Commonwealth bears the burden of proof of justification. As developed herein, I conclude that the appropriate analysis is that what was an unconstitutional patfrisk leading to the seizure of the backpack and locked bank bag cannot thereafter be saved by the ensuing *377unconstitutional opening of the locked bag without a warrant under a police inventory policy which, if for law enforcement inventorying purposes is deemed to extend to the opening of locked containers, exceeded constitutional limits.
Turning first to the patfrisk — as the majority acknowledges — there is absolutely nothing in the suppression record that yields the basis for a reasonable suspicion that the juvenile was armed and dangerous. Rather, all that underlay the patfrisk is a reference to the police officer’s “standard procedure” to pat-frisk any youth whom the officer planned on driving home to his parents’ house. “A patfrisk is constitutionally justified [only] when an officer reasonably fears for his own safety or the safety of the public ... or when the police officer reasonably believes that the individual is armed and dangerous.” Commonwealth v. Isaiah I., 450 Mass. 818, 824 (2008). The fear or belief that an individual is armed and dangerous “must be based on specific and articulable facts and reasonable inferences therefrom, in light of the officer’s experience.” Commonwealth v. Wilson, 441 Mass. 390, 394 (2004). See Commonwealth v. Silva, 366 Mass. 402, 406 (1974). See generally Terry v. Ohio, 392 U.S. 1 (1968). In this case, given the lack of specific articulable facts that the juvenile was armed and dangerous prior to the patfrisk, suppression would be compelled.1
Furthermore, the unconstitutionality of the patfrisk casts a continuing taint over the seizure of the locked bank bag and the discovery of the marijuana and ninety-one dollars in cash within that locked bank bag. This taint under the exclusionary rule would yield suppression of this evidence unless there existed an intervening event in the police encounter that provided independent, constitutionally acceptable grounds for the opening of the locked container. Only such an independent, constitutionally acceptable law enforcement action would, in effect, override the prior constitutionally “bad” seizure from the patfrisk, *378and erase the taint. There is no such independent basis in what is cited as the Marblehead police inventory policy. I do not see that inventory policy, as applied in this case, as providing independent constitutional validity.
“[A] search is not to be made legal by what it turns up. In law it is good or bad when it starts, and does not change character from its success.” United States v. Di Re, 332 U.S. 581, 595 (1948) (footnote omitted).
The constitutional validity of the opening and search of the locked bank bag in this case, conducted without any warrant, must meet the following constitutional measures: “[T]he general requirement that a search warrant be obtained is not lightly to be dispensed with, and ‘the burden is on those seeking [an] exemption [from the requirement] to show the need for it.’ ” Chimel v. California, 395 U.S. 752, 762 (1969), quoting from United States v. Jeffers, 342 U.S. 48, 51 (1951). Where a search is conducted “without a warrant the burden of establishing its reasonableness is on the Commonwealth.” Commonwealth v. Antobenedetto, 366 Mass. 51, 57 (1974). “[A]ny government seizure and search of personal property, located in an area where the owner has a legitimate expectation of privacy, [is] per se unreasonable unless accomplished pursuant to a properly issued warrant.” Commonwealth v. Nattoo, 452 Mass. 826, 831 (2009), quoting from Commonwealth v. Straw, 422 Mass. 756, 758 (1996). “[S]earches conducted outside the judicial process, without prior approval by judge or magistrate, are per se unreasonable under the Fourth Amendment — subject only to a few specially established and well-delineated exceptions.” Katz v. United States, 389 U.S. 347, 357 (1967) (footnote omitted).
The exception to the warrant requirements of the Fourth Amendment and art. 14 invoked to justify the warrantless search in this case involves, as noted, a police inventory search. The constitutional validity of a police inventory search must meet the following constitutional measures. Under art. 14 of the Declaration of Rights, inventory searches must be conducted pursuant to standard police procedures, which must be in writing. See Commonwealth v. Bishop, 402 Mass. 449, 451 (1988). “If a warrantless search is to be recognized as a lawful inventory search, there must be at least a showing that it was conducted for some legitimate police purpose other than a search for evidence.” Commonwealth v. *379Benoit, 382 Mass. 210, 219 (1981), S.C., 389 Mass. 411 (1983). An inventory search — a warrantless search that it is — is not to be conducted for purposes of investigation, or the gathering of evidence, but only for the purposes of “safeguarding the [item taken by law enforcement], protecting the police against unfounded charges of misappropriation, protecting the public against the possibility that the [item] might contain weapons or other dangerous instrumentalities that might fall into the hands of vandals, or a combination of such reasons.” Commonwealth v. Muckle, 61 Mass. App. Ct. 678, 682-683 (2004).
In this case, the opening of the locked bank bag was effected by the police absent any present danger, absent an exigency, and notwithstanding that the locked bag could easily have been inventoried as a discrete object, and a warrant sought from a “neutral and detached magistrate. . . . Any assumption that evidence sufficient to support a magistrate’s disinterested determination to issue a search warrant will justify the officers in making a search without a warrant would reduce the [Fourth] Amendment to a nullity.” Johnson v. United States, 333 U.S. 10, 14 (1948).
Given the government’s burden of establishing the reasonableness of warrantless searches, Commonwealth v. Antobene-detto, supra2 the “inventory search” achieved in this case by opening the bank bag, in my view, extended beyond the constitutional parameters of the inventory exception to the warrant requirement. I read the inventory-based constitutional standards to mean that before opening a locked container, there must be some basis for concluding that inventorying the locked container as a discrete unit without the intrusion of breaking the lock and opening the container is not reasonably practicable, and that a search warrant cannot be sought, for example, because of a clear danger to the police or public or some other exigency. Otherwise, *380what should be a narrow “well-delineated” exception to the warrant requirement, Katz v. United States, supra, transforms and broadens into a general, open-ended power for the government to open locked containers where there is a weighty expectation of privacy. That a container is locked enhances constitutionally based reasonable expectations of privacy. “[T]he protection of the Fourth Amendment depends not upon a property right in the invaded place but upon whether the person who claims the protection of the Amendment has a legitimate expectation of privacy in the invaded place.” Rakas v. Illinois, 439 U.S. 128, 143 (1978). “Legitimation of expectations of privacy by law must have a source outside of the Fourth Amendment, either by reference to concepts of real or personal property law or to understandings that are recognized and permitted by society” (emphasis added). Id. at 143 n.12. When a person locks a container, it is understood that privacy is being safeguarded.
If, however, rather than inventorying a secured private, locked container as a discrete unit, a more expansive search authority is sanctioned by a broad reading of an inventory policy, it would confer governmental power to search absent a warrant. This is like a general warrant, which is precisely what the Fourth Amendment and art. 14 were designed to protect against. In contrast, the seeking of a warrant would be reasonably practicable and would adhere to Fourth Amendment and art. 14 protections, if, inter alia, (i) the locked container does not pose imminent danger to the police or public (in this case, the locked container had been transported from the arrest scene in a cruiser, indicating that there was no perceived danger); (ii) the locked container may be inventoried as a discrete item and a warrant sought (that is precisely the practice in the State police inventory policy discussed in Commonwealth v. Caceres, 413 Mass. 749, 754 n.5 [1992], and Commonwealth v. Difalco, 73 Mass. App. Ct. 401, 403-405 [2008]3); and (iii) there is no exigency pressing for opening the locked container without seeking a warrant. Indeed, in this case, *381from all that appears in the suppression hearing, there was no reason why a warrant was not sought to open this locked bank bag. To allow the opening of locked containers without the demonstration of any reason why a warrant could not be sought empowers general and open government searches that purport to be based on inventorying, but which, in actuality, are at odds with the rationales central to the limited inventory exception to the warrant requirement.4 Both the Fourth Amendment and art. 14 were founded on protection against such general, warrantless searches. See 2 Legal Papers of John Adams at 139-144 (Wroth & Zobel eds. 1965).
Given that warrantless searches are deemed per se unreasonable under the Fourth Amendment, and art. 14; given that the Commonwealth has the burden to justify a warrantless search; given that any exception to the warrant requirements of the Federal and Massachusetts Constitutions is to be narrowly confined; given that, in this case, the rationales for the inventory exception for a warrantless search — such as protection from danger, safeguarding contents, avoiding claims of misappropriation of what was within the locked bank bag — were not established so as to meet the Commonwealth’s burden of proof with respect to the warrantless search, I believe the taint of the unconstitutional pat-frisk endured and the opening of the locked bank bag did not meet the standards for the inventory exception to the warrant requirement. The exclusionary rule compels suppression.

 do not question the good motives of the police officer who had a practice of not arresting youths in circumstances such as here presented but instead drove them home to their parents (albeit first pat frisking them before entry into the cruiser). However, even though this practice was well intentioned, noble motives cannot displace constitutional protections. It strikes me as unreasonable for a person to lose the right to be protected from an unconstitutional patfrisk for a free ride that was never asked for.


 No Massachusetts case, to the extent I can discern, has held that an inventory policy, such as that at issue here, authorizes the opening of locked containers. This may be an open question. See Grasso & McEvoy, Suppression Matters Under Massachusetts Law § 15-4[b], at 15-10 (2009-2010). “While the cited cases reflect that, under proper standardized written procedures, police may conduct an inventory search of both the locked passenger compartment and the locked trunk of a properly impounded vehicle, as well as any closed containers within these compartments, ... the Supreme Judicial Court has yet to decide whether locked containers may be inventoried without offending Article 14.” Ibid.


 As described in Commonwealth v. Caceres, 413 Mass. at 754 n.5, “[t]he [State police] regulations direct that locked personal containers should be inventoried as a unit and should not be opened ‘unless the officer has reasonable suspicion there are explosives, weapons or other substances that present[] ... a potential danger to the officer or the public.’ ” Similarly, the State police policy addressed in Commonwealth v. Difalco, 73 Mass. App. Ct. at *381403, distinguished locked containers from locked glove compartments and trunks by specifically requiring that a locked container be inventoried as a single unit, and requiring the police to obtain a search warrant to open it. See Department of State Police, General Order TRF-10 (Jan. 1998), which provides that “[l]ocked containers should be inventoried as a single unit” and “[a] search warrant should be obtained before the search of a locked container (or the glove compartment and trunk if they are locked and the officer does not have a key).”


 The Marblehead police inventory policy is silent as to locked containers. The policy only states, “Any container or article found on the arrestee’s person or carried by him shall be opened and its contents inventoried.” In Commonwealth v. Difalco, supra at 404, this court held that a police inventory policy that stated that the contents of unlocked containers and packages should be inventoried separately, but was silent as to opening locked containers, did “not permit an inference . . . that a locked container may be opened if the police have a key. . . . [TJhere [was] no explicit authority for the police to unlock a closed container and inventory the contents, and . . . the officer in this case could do no more than inventory a locked container as a single unit.”